Citation Nr: 0020310	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-00 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System in Martinez, California


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical expenses incurred in connection with 
private medical treatment received on August 10, 1998.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1955 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 decision of the Department of 
Veterans Affairs (VA) Northern California Health Care System 
in Martinez, California.  



FINDINGS OF FACT

1.  The veteran was treated on August 10, 1998 through the 
emergency room to a private hospital for left lower quadrant 
abdominal pain at recent hernia repair site.  

2.  The veteran has no adjudicated service-connected 
disabilities, nor is there any competent evidence showing 
that the hematoma or hernia repair were in any way related to 
any incident of the veteran's military service.

3.  The veteran is not permanently or totally disabled.

4.  The veteran is not a participant in Chapter 31 
rehabilitation.



CONCLUSION OF LAW

Payment or reimbursement by VA for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment rendered on August 10, 1998, is precluded by law.  
38 U.S.C.A. §§ 1728, 5107(a) (West 1991); 38 C.F.R. § 17.120 
(1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicitly set forth in 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.  The latter provides that:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For nonservice-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j) (1999);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120.

Factual Background

In the instant case, the record reflects the veteran has no 
adjudicated service-connected disabilities.  

On August 10, 1998, the veteran presented at the emergency 
room of a private hospital with complaints of acute onset of 
pain and bulging of a hernia repair site two hours earlier.  
It was noted the veteran had a hernia repair on July 27, 
1998.  Physical examination revealed there was a healing 
hernia scar in the left inguinal area, and on the lateral 
aspect of it there was a golf ball sized mass which was 
tender and somewhat blue.  A computed tomography scan 
revealed a soft tissue mass in the left inguinal hernia 
region probably representing a hematoma rather than a 
recurrent bowel herniation.  It was determined that the 
veteran was suffering from a hematoma and not a recurrence or 
incarcerated hernia.  The veteran was discharged home with 
Tylenol with codeine.  

The private treatment records note that the veteran reported 
contacting VA physicians and was told that they could not 
determine what the problem was unless they saw him.  It was 
also noted that because the pain became more severe, he went 
to the emergency room.  

An August 19, 1998 private treatment record notes that the 
veteran was seen for follow-up and his pain was resolved.  It 
was noted that the veteran did not plan on going to the VA 
for follow-up treatment. 

In September 1998, the Chief of Fiscal Service for the VA 
Northern California Health Care System reviewed the evidence 
in the veteran's case and determined that the treatment 
rendered on August 10, 1998 was not for a service-connected 
disability and denied his claim for reimbursement or payment 
of medical expenses.  

At his May 1999 hearing, the veteran testified that he had 
hernia surgery at a VA facility in July.  He reported that 
while driving over a week later, he had swelling in the area 
of his hernia surgery which was painful and looked bad.  The 
veteran's spouse testified that she spoke with a nurse at a 
VA facility in Martinez, but she (the nurse) wanted the 
veteran to come in.  The veteran's spouse reported that he 
was unable to ride to Martinez and she took him to the 
emergency room.  She also stated that she did not drive.  She 
reported that this incident occurred after hours, around 
seven o'clock.

Analysis

The record clearly reflects that in August 1998, the veteran 
was not treated for a service-connected disability.  There is 
no competent evidence showing that the veteran's hematoma or 
hernia repair was in any way associated with or aggravated by 
any incident of his military service.  The veteran is not 
permanently and totally disabled from a service-connected 
disability.  Additionally, there is no indication in the 
record that the veteran is currently participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  The 
veteran has not argued any such participation.  

Accordingly, the veteran has not met the initial criteria for 
the reimbursement or payment of the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on August 10, 1998.  See 38 C.F.R. 
§ 17.120(a).  As all three criteria must be met for 
eligibility under 38 C.F.R. § 17.120, the Board need not 
address subsections (b) and (c) of the regulation.  The Board 
has carefully reviewed the entire record in this case; 
however, this is a case in which the law is dispositive and 
the appeal must therefore be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER

Entitlement to the reimbursement or payment of the cost of 
unauthorized medical expenses incurred in connection with 
private medical treatment received on August 10, 1998, is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

